Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over CN 2367521 in view of CN 203925207. 
For claim 1, CN 2367521 (CN 521) discloses a vehicle comprising: 
a) a cabin space having a floor, a roof (1) and side walls (3,4); and, 
b) a seating arrangement enclosed in the cabin space, the seating arrangement comprising at least one front seat installed in the cabin space, 

    PNG
    media_image1.png
    349
    701
    media_image1.png
    Greyscale

wherein a door is provided with an opening (5) proximal to the at least one front seat to permit a driver of the vehicle, seated on the at least one front seat, to extend a foot from the opening to put the foot on ground. 
CN 521 lacks the opening provided with one or more flexible covering members attached to a periphery of the opening to at least partially cover the opening when the foot is not extended therefrom, and having enough flexibility to permit a foot to pass through the one or more flexible covering members.  
CN 203925207 (CN 207) teaches a door comprising a brush type seal (2) which can elastically ascend and descend to cover an opening to prevent wind and sand from entering the opening.  

    PNG
    media_image2.png
    215
    510
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have combined CN 207 with CN 521 to provide the flexible covering member for the opening  in order to allow the opening to be sealed when not in use and prevent wind and sand from entering the opening. 
For claim 2, the one or more flexible covering members are bristles (2 taught by CN 207), the bristles capable of flexing into an open position.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over CN 521, as modified, further in view of WO 2015/036973. 
For claim 3, CN 521, as modified, lacks the at least one front seat is rigidly fixed to and suspended from one or more of the roof and at least one of the side walls of the cabin space thereby providing free space underneath thereof, a feature taught by WO 2015/036973 as seen with seats (2) including base (6) and back (8) suspended from a roof (FIG.1).

    PNG
    media_image3.png
    253
    438
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided seats of CN 521, as modified, suspended from a roof as taught by WO 973 in order to allow for free space underneath. 

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over CN 521, as modified and applied to claims 1 and 3 above, respectively, further in view of Barenyi et al. 
For claims 4 and 6, CN 521, as modified, fails to include a rear seat at a height substantially lower than that of the front seat. 
Barenyi et al. (3352597) teach a vehicle comprising: a cabin space (FIG.1, below) having a floor (4), a roof (13) and side wall; and, a seating arrangement enclosed in the cabin space, the seating arrangement comprising at least one front seat (driver seat 1) installed in the cabin space, 

    PNG
    media_image4.png
    320
    621
    media_image4.png
    Greyscale

at least one rear seat (passenger seat 2) installed in the cabin space and arranged behind the at least one front seat therein, 
wherein the at least one rear seat (2) is installed with a height of respective seat portion, above the floor of the cabin space, substantially lower as compared to a height of seat portion of the at least one front seat (as seen in FIG.1), 
whereby an occupant (person 7) of the vehicle seated in the at least one rear seat is able to position at least a lower portion of one or both legs thereof in the free space underneath the at least one front seat (1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided CN 521, as modified, with front and rear seats as taught by Barenyi with the rear seat at a lower height in order to allow an occupant to comfortably extend their feet. 

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over CN 521, as modified and applied to claims 4 and 6 above, respectively, further in view of Gardiner, Barenyi, and Mora. 
CN 521, as modified, lacks two front seats, two rear seats, where the front seats are offset to allow shoulder overlap of the occupants therein. 
Gardiner (7380859) teaches positioning at least two front seats (16,18) installed in a specific configuration wherein the two front seats are offset (Col 6, lines 1-8) to allow occupants of the vehicle seated individually in the two front seats to overlap shoulders thereof. 

    PNG
    media_image5.png
    329
    554
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided CN 521, as modified, with front seats as taught by Gardiner in order to allow longitudinal adjustability of the seats for added occupant comfort. 
CN 521, as modified, lacks the two rear seats,  
such that each of the occupants of the vehicle seated individually in the one of the two rear seats is able to position at least a lower portion of one or both legs thereof in the free space underneath the respective front seat, from the two front seats, arranged in line therewith/
This feature is taught by Barenyi et al. showing at least two rear seats (passenger seats 2,2,2) installed in a cabin space and arranged behind a front seat as seen in FIG.2 below. 

    PNG
    media_image6.png
    240
    477
    media_image6.png
    Greyscale

The rear seats (2,2) are installed such that each of the occupants of the vehicle seated individually in the one of the two rear seats is able to position at least a lower portion of one or both legs thereof in the free space underneath the front seat (FIG.1), from the two front seats, arranged in line therewith. The two rear seats are each installed with a respective backrest portion.
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided CN 521, as modified, with rear seats positioned as taught by Barenyi to in order to allow a rear occupant to comfortably extend their feet. 
Finally, CN 521, as modified, lacks the backrest portions being inclinable.
Mora (4813721) discloses rear seats (2,2) each having a backrest portion (4,4), where the backrest portions are inclinable (FIG.1, below) such that the backrest portions of the two rear seats are configured to be disposed at an angle with respect to each other to allow occupants of the vehicle seated individually in the two rear seats to overlap shoulders thereof.

    PNG
    media_image7.png
    375
    585
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided the rear seats of CN 521, as modified, to be inclinable as taught by Mora in order to allow a rear occupant to comfortably recline while seated. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2002-104040 (JP 040) teaches roof suspended seats for a vehicle. 

    PNG
    media_image8.png
    160
    352
    media_image8.png
    Greyscale


CN 101190655 teaches positioning at least two front seats (16, 19) installed in a specific configuration wherein the two front seats are offset to allow occupants of the vehicle seated individually in the two front seats to overlap shoulders thereof. 

    PNG
    media_image9.png
    426
    791
    media_image9.png
    Greyscale

Brown (2012/0306228) discloses rear seats (24) each having a backrest portion (32,32), where the backrest portions (32,32) are inclinable (FIG.3A, below) such that the backrest portions of the two rear seats are configured to be disposed at an angle (see [0026], where it is contemplated that one of the vehicle seat backs 32 may be in the upright position 40 while the other of the vehicle seat backs 32 is in a folded position 44). 

    PNG
    media_image10.png
    346
    562
    media_image10.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAUL DICKSON can be reached on 571.272.7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3616